                     Case 3:20-cv-01631-YY                  Document 1-8        Filed 09/18/20       Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                   District of Oregon
                                                   __________     District of __________

COMMITTEE TO RECALL DAN HOLLADAY, JEANA                                  )
       GONZALES, and ADAM MARL,                                          )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                            Civil Action No. 3:20-cv-01631
                                                                         )
  KATTIE RIGGS, City Recorder for Oregon City, in                        )
             her official capacity,                                      )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) City of Oregon City
                                           Kattie Riggs, City Recorder
                                           625 Center St.
                                           Oregon City OR 97045




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jesse A. Buss, OSB #122919
                                           WILLAMETTE LAW GROUP
                                           411 Fifth St.
                                           Oregon City OR 97045-2224
                                           503-656-4884
                                           jesse@WLGpnw.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
